Exhibit 10.3

NON-QUALIFIED PERFORMANCE-BASED

STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:   

Matthew Botein

   Type of Stock:   

Non-Voting Common Stock

   No. of Option Shares:   

40,503

   Option Exercise Price per Share:   

$14.52

   Grant Date:   

March 24, 2011

   Vesting Commencement Date:   

December 29, 2010

   Expiration Date:   

December 29, 2020

  

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Northeast Bancorp (the “Company”)
hereby grants to the Optionee named above, who is a director of or an adviser to
the Company, an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares of
Non-Voting Common Stock of the Company specified above at the Option Exercise
Price per Share specified above subject to the terms and conditions set forth
herein and in the Plan. This Stock Option is not intended to be an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

1. Exercisability Schedule. This Stock Option shall be deemed vested in full as
of the Grant Date; however, no portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable upon satisfaction of the performance goals set forth below.

(a) Performance Conditions. This Stock Option shall be exercisable with respect
to the number of Option Shares set forth below upon the date as of which both of
the following conditions have been satisfied: (i) during the Time Period set
forth below, the closing price of the Stock exceeds the applicable Hurdle Price
for at least 50 of the previous 75 consecutive trading days (such 50th day, the
“Determination Date”) and (ii) the most recent annual assessment completed prior
to the applicable Determination Date (or, if the most recent annual assessment
completed prior to such Determination Date fails to satisfy the following
condition, the first annual assessment completed after the Determination Date
that satisfies such condition) of the Company’s internal controls, conducted
using criteria established in Internal



--------------------------------------------------------------------------------

Control – Integrated Framework issued by the Committee of Sponsoring
Organizations of the Treadway Commission, concluded that the Company maintained
effective internal control over financial reporting, and, if applicable, the
attestation report of the Company’s registered public accounting firm regarding
internal controls over financial reporting verified such conclusion.

 

Incremental
No. of
Option
Shares

  

Performance Conditions

    

Time Period

   Hurdle Price   13,501    Prior to the 5th anniversary of the Grant Date    $
27.86       Between the 5th and 6th anniversaries of the Grant Date    $ 31.34
      Between the 6th and 7th anniversaries of the Grant Date    $ 34.83   
13,501    Prior to the 6th anniversary of the Grant Date    $ 31.34      
Between the 6th and 7th anniversaries of the Grant Date    $ 34.83    13,501   
Prior to the 7th anniversary of the Grant Date    $ 34.83   

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

(b) Termination of Unexercisable Stock Option. Any portion of this Stock Option
that is not exercisable as of the seventh anniversary of the Grant Date shall
terminate immediately and be of no further force or effect.

(c) Sale Event. Upon a Sale Event, this Stock Option shall become exercisable in
accordance with the exercisability schedule set forth above to the extent the
Sale Price (as defined in Section 1 of the Plan) exceeds the applicable Hurdle
Price. Notwithstanding the foregoing, in the event the Sale Event is a stock
transaction such that the then-existing investors of the Company have a
continuing interest in the acquiring company, the parties will use good faith
efforts to provide the same economics to the Optionee with respect to this Stock
Option.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option, to the extent exercisable, only
in the following manner: from time to time on or prior to the Expiration Date of
this Stock Option, the Optionee may give written notice to the Administrator of
his or her election to purchase some or all of the Option Shares purchasable at
the time of such notice. This notice shall specify the number of Option Shares
to be purchased.

 

2



--------------------------------------------------------------------------------

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above. Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Restriction on Sale of Issued Shares. None of the shares acquired upon
exercise of this Stock Option may be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of or encumbered, until
the earlier of (i) three years following the exercisability of this Stock Option
with respect to such shares or (ii) the sale of at least 50% of the Stock of the
Company to an unrelated person or entity in a single transaction.
Notwithstanding the foregoing, nothing contained in this Section 3 shall
prohibit the Optionee from selling and/or otherwise disposing of the shares
resulting from exercise of the Stock Option in order to satisfy the payment of
the aggregate exercise price or any Federal, state or local taxes incurred on
account of the exercise of the Stock Option.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. No Obligation to Continue as a Director or Adviser. Neither the Plan nor this
Stock Option confers upon the Grantee any rights with respect to continuance as
a director or adviser to the Company.

7. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

4



--------------------------------------------------------------------------------

NORTHEAST BANCORP By:  

/s/ Robert Glauber

  Name:   Robert Glauber   Title:   Chairman of the Board of Directors

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:   March 24, 2011    

/s/ Matthew Botein

      Optionee’s Signature       Optionee’s name and address:      

 

     

 

     

 

Signature Page to Non-Qualified Performance-Based Stock Option Agreement

 

5